Citation Nr: 1212017	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to December 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

This matter was before the Board in January 2011, at which time it was remanded for further development.  The requested development has been accomplished and the matter is now ready for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected disability alone is not of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to secure gainful employment due to his service-connected left hand disability. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection is currently in effect for deformity and impairment of function of the left hand with amputation of the 2nd and 3rd fingers and their metacarpals, ankylosis of the 1st finger, limitation of function of the 4th finger, and loss of use of the hand, evaluated as 60 percent disabling.  This is the only service-connected disability.  

As the Veteran has been assigned a 60 percent disability evaluation, he meets the criteria for consideration of a TDIU under 4.16(a).  

In January 2011, the Board remanded this matter for additional development, to include obtaining an opinion as to whether the Veteran was unemployable as a result of his service-connected left hand disorder.  

The Board noted that the Veteran had not been supplied with a VA examination to determine whether his service-connected disability was of sufficient severity to produce unemployability and that such an examination was needed before the Veteran's claim could be properly adjudicated. 

The Board requested that the Veteran's claims file be reviewed by an appropriate examiner to provide an opinion as to whether the Veteran's service-connected disability, as opposed to his nonservice-connected disabilities, rendered him unemployable.  Complete and detailed rationale was requested for the opinion provided.  An examination was not required.

In conjunction with the Board remand, the claims folder was reviewed by a VA examiner in September 2011.  The examiner indicated that after reviewing the claims folder and the records provided, he decided that an examination was not required for the Veteran.  The examiner noted that the Veteran sustained a gunshot wound to the left hand and he lost a portion of the hand, described in the records, and was medically discharged.  The examiner noted that after leaving the military due to his disability, he was still able to work.  The examiner indicated that the records demonstrated that he would have continued to work but that he had to retire after 30 years, which was located in one of his requests for an increase in disability.  He noted that the left hand, while sustaining an important injury, did not preclude the Veteran from working for 30 years.  He stated that since no other factors were considered and based on the information available, the disability related to the hand did not render him unemployable by itself.  He noted that his opinion was based upon not considering other factors such as age and the consequences of aging or any other nonservice-connected disabilities.  

A review of the record reveals that the Veteran, in his October 2004 application for a TDIU, indicated that he had to retire after thirty years.  It was noted in that application that he had worked as a mechanic for an oil company from 1950 to 1980.  

This is in contrast with the January 2006 application, which was filed with regard to the current appeal, wherein he reported working as a driver/mechanic for the oil company from 1950 to 1974 and as a paid firefighter from 1974 to 1979.  In this application, the Veteran stated that he left his last place of employment because of the loss of use of his left hand.  

The Board observes that there have been no objective medical findings that the Veteran is unemployable as a result of his service-connected left hand disorder.  

One of the Board's principal responsibilities is to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  While the Board has considered the Veteran's subjective reports that a TDIU is warranted, the objective medical evidence does not reveal clinical support for his contentions and providing highly probative evidence against this claim, outweighing the Veteran's statements.

In sum, the Board finds there is no objective evidence of record, such as medical records or personnel records from his former employers, showing the Veteran was unable to continue working or secure substantially gainful employment due to his service-connected left hand disorder.  The Board finds that the Veteran's statements regarding his claim of TDIU are outweighed by the objective medical record, which indicates significant problems with the left hand, but does not reveal a service-connected disability that causes the Veteran to be unable to work, standing alone.  The factual record as a whole provides highly probative evidence against the Veteran's contention. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As it relates to the TDIU claim, the Board notes that a March 2006 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the March 2006 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

An opinion was also obtained from a VA examiner with regard to the Veteran's TDIU claim.  The results of the examination are sufficient in order to properly rate the Veteran's claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


